Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 1 of 30




           EXHIBIT A
          Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 2 of 30



                      SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release (the “Agreement”) is made and entered into this
     nd
22 day of May, 2020, by and among (1) Plaintiffs (as defined below), individually and on
behalf of the Settlement Class (as defined below); and (2) Defendant (as defined below), subject
to Court approval as required by Rule 23 of the Federal Rules of Civil Procedure. As provided
herein, Plaintiffs, Class Counsel (as defined below), and Defendant hereby stipulate and agree
that, in consideration of the promises and covenants set forth in this Agreement and upon entry
by the United States District Court for the Southern District of New York of a Final Approval
Order, all claims of the Settlement Class against Defendant in the action titled Tucker v. Chase
Bank USA, N.A., Case No. 1:18-cv-03155 (S.D.N.Y.) (the “Action”), shall be settled and
compromised upon the terms and conditions contained herein.

I.        Recitals

        WHEREAS, on April 10, 2018, Brady Tucker filed a class action complaint in the United
States District Court for the Southern District of New York (the “Court”), alleging that
JPMorgan Chase Bank, N.A., f/k/a Chase Bank USA, N.A. (“Chase”) violated the Truth in
Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq., as well as Regulation Z promulgated
thereunder, 12 C.F.R. § 226, by processing Cryptocurrency Transactions made with his Chase
credit card as “Cash Advances” instead of “Purchases” without providing him adequate advance
notice;

        WHEREAS, on August 17, 2018, Mr. Tucker, Ryan Hilton, and Stanton Smith
(“Plaintiffs”) filed an amended class action complaint, alleging that Chase also breached
Plaintiffs’ contracts with Chase;

       WHEREAS, on August 1, 2019, the Court granted in part and denied in part Chase’s
motion to dismiss the amended class action complaint;

       WHEREAS, after meaningful settlement discussions between counsel, Plaintiffs and
Chase have reached agreement in principle on terms to settle the Action;

        WHEREAS, the Parties now agree to settle the Action in its entirety pursuant to the terms
set forth in this Agreement, without any admission of liability, with respect to all Released
Claims (as defined below) of the Settlement Class, and intend this Agreement to bind the Parties
and all Settlement Class Members who do not timely request to be excluded from the Settlement
(as defined below);

        NOW, THEREFORE, in light of the foregoing, for good and valuable consideration, the
Parties agree that the Action shall be fully and finally compromised, settled, released, and
dismissed with prejudice, subject to the terms and conditions of this Agreement and subject to
Final Approval by the Court, as follows.
        Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 3 of 30



II.    Definitions

       In addition to the terms defined at various points within this Agreement, the following
Defined Terms apply throughout this Agreement:

1.     “Administrative Costs” means all fees paid to the Administrator for its services
       administering the Settlement and all out-of-pocket costs and third-party expenses of the
       Administrator that are associated with providing notice of the Settlement to the
       Settlement Class, administering and distributing the Settlement Amount to Participating
       Settlement Class Members, or otherwise administering or carrying out the terms of the
       Settlement, including but not limited to postage and telecommunications costs.

2.     “Administrator” means KCC Class Action Services, LLC. Class Counsel and Chase
       may, by agreement, substitute a different organization as Administrator, subject to
       approval by the Court if the Court has previously approved the Settlement. In the
       absence of agreement, either Class Counsel or Chase may move the Court to substitute a
       different organization as Administrator, upon a showing that the responsibilities of
       Administrator have not been adequately executed by the incumbent.

3.     “Agreement” means this Settlement Agreement and Release.

4.     “Cash Advance Fee” means the fee Chase charged for each transaction processed by
       Chase as a cash advance.

5.     “Cash Advance Interest” means interest charged pursuant to the Cash Advance APR on
       each transaction processed by Chase as a cash advance.

6.     “Chase” means JPMorgan Chase Bank, N.A., f/k/a Chase Bank USA, N.A.

7.     “Class Counsel” means Finkelstein & Krinsk LLP.

8.     “Class Member Award” means an award to a Participating Settlement Class Member of
       funds from the Net Cash Settlement Amount.

9.     “Class Notices” means the notices of proposed class action settlement (Exhibits A, B, and
       C attached hereto) that the Parties will ask the Court to approve for transmission to the
       Settlement Class.

10.    “Class Period” means the period between (and including) April 10, 2015 and the date this
       Agreement is executed.

11.    “Complaint” means the amended class action complaint filed in the Action on August 17,
       2018.

12.    “Cryptocurrency” means digital or virtual currency that has no central issuing or
       regulating authority but instead uses a decentralized system to record transactions and
       manage the issuance of new units and also advanced cryptography for security, including,
       without limitation, Bitcoin, Litecoin, and Ethereum.


                                              -2-
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 4 of 30



13.   “Cryptocurrency Transaction” means a transaction in which an individual acquires
      Cryptocurrency by using his or her consumer credit card.

14.   “Court” means the United States District Court for the Southern District of New York.

15.   “Defendant” means JPMorgan Chase Bank, N.A., f/k/a Chase Bank USA, N.A.

16.   “Effective Date” means the date seven (7) calendar days after all of the following events
      have occurred:

      a.     All Parties, Chase, and Class Counsel have executed this Agreement;

      b.     The Court has entered without material change the Final Approval Order; and

      c.     The time for seeking rehearing or appellate or other review has expired, and no
             appeal or petition for rehearing or review has been timely filed; or the Settlement
             is affirmed on appeal or review without material change, no other appeal or
             petition for rehearing or review is pending, and the time period during which
             further petition for hearing, review, appeal, or petition for certiorari could be
             taken has finally expired and relief from a failure to file same is not available.

      Notwithstanding the foregoing, the Effective Date shall not be earlier than thirty-five (35)
      days after Final Approval.

17.   “Final Approval” means the entry by the Court of the Final Approval Order.

18.   “Final Approval Hearing” means a hearing set by the Court for the purpose of
      determining the fairness, adequacy, and reasonableness of the Settlement and associated
      procedures and requirements.

19.   “Final Approval Order” means the order and judgment that the Court enters finally
      approving this Settlement, as specified in paragraph 76. In the event that the Court issues
      separate orders addressing the matters constituting final settlement approval, then Final
      Approval Order includes all such orders.

20.   “Long-Form Notice” means Notice posted on the Settlement Website that shall be
      substantially in the form attached hereto as Exhibit C.

21.   “National Change of Address Database” means the change of address database
      maintained by the United States Postal Service.

22.   “Net Cash Settlement Amount” means the Cash Settlement Amount, less the Service
      Awards, the Fee & Expense Award, and the Administrative Costs.

23.   “Notice Deadline” means the date by which the Administrator must complete the Notice
      Program, which shall be the date forty (40) days after Preliminary Approval.




                                              -3-
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 5 of 30



24.   “Notice Program” means the methods provided for in this Agreement for giving the
      Notice and consists of (1) the Email Notice; (2) the Postcard Notice; and (3) the Long-
      Form Notice.

25.   “Objection Deadline” means the date by which a Settlement Class Member must serve
      written objections to the Settlement, if any. The Objection Deadline shall be sixty (60)
      days after the Notice Deadline, or on such other date as the Court may order. The
      Objection Deadline will be specified in the Notice.

26.   “Opt-Out Deadline” means the date by which a request to opt out must be filed or
      submitted in writing to the Administrator for a person who would otherwise fall within
      the Settlement Class to be excluded from the Settlement Class. The Opt-Out deadline
      shall be sixty (60) days after the Notice Deadline, or on such other date as the Court may
      order. The Opt-Out Deadline will be specified in the Notice.

27.   “Participating Settlement Class Member” means any Settlement Class Member except for
      Settlement Class Opt-Outs.

28.   “Parties” means Plaintiffs and Chase, collectively.

29.   “Party” means Plaintiffs or Chase, individually.

30.   “Plaintiffs” means Brady Tucker, Ryan Hilton, and Stanton Smith, collectively.

31.   “Preliminary Approval” means the entry by the Court of the Preliminary Approval Order.

32.   “Preliminary Approval Hearing” means any hearing held on Plaintiffs’ motion seeking
      Preliminary Approval.

33.   “Preliminary Approval Order” means the Order approving the form and content of Notice
      and preliminarily certifying the Settlement Class, in a form substantially the same as in
      the attached Exhibit D. The proposed Preliminary Approval Order that will be attached
      to the motion shall be in a form agreed upon by Class Counsel and Chase, and
      substantially in the form as that attached hereto as Exhibit D. The motion for Preliminary
      Approval shall request that the Court: (1) approve the Notice Program as set forth herein,
      and authorize Class Notices on the basis that the terms of the Settlement are within the
      range of fair, adequate, and reasonable; (2) provisionally certify the Settlement Class
      pursuant to Federal Rule of Civil Procedure 23(b)(3) and 23(e), for settlement purposes
      only; (3) designate Plaintiffs as the representatives of the Settlement Class; (4) appoint
      Class Counsel; (5) approve the procedures set forth in Sections IX and X hereof for
      Settlement Class Members to exclude themselves from the Settlement Class or to object
      to the Settlement; and (6) schedule a Final Approval hearing for a time and date mutually
      convenient for the Court, Class Counsel, and Chase, but no earlier than one hundred and
      twenty (120) days after Preliminary Approval.

34.   “Releases” means all of the releases contained in Section XVI hereof.

35.   “Released Claims” means all claims to be released as specified in Section XVI hereof.


                                             -4-
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 6 of 30



36.    “Released Parties” means those persons and entities released as specified in Section XVI
       hereof.

37.    “Releasing Parties” means Plaintiffs and all Participating Settlement Class Members, and
       each of their respective past, present and future directors, officers, managers, employees,
       general partners, limited partners, principles, employees, insurers, reinsurers, attorneys,
       advisors, representatives, predecessors, successors, assigns, and legal representatives.

38.    “Service Awards” means payments to the Plaintiffs, not to exceed $7,000.00 for each of
       the three Plaintiffs, to be paid from the Settlement Fund Account within thirty (30)
       calendar days of the Effective Date.

39.    “Settlement” means the settlement into which the Parties have entered to resolve the
       Action. The terms of the Settlement are as set forth in this Agreement.

40.    “Settlement Class” means all current and former Chase credit-card accountholders in the
       United States to whom Chase charged Cash Advance Fees and/or Cash Advance Interest
       for Cryptocurrency Transactions made with their Chase consumer credit card during the
       Class Period. Excluded from the Settlement Class are Chase; Chase’s officers and
       directors at all relevant times, as well as members of their immediate families and their
       legal representatives, heirs, successors or assigns; and any entity in which Chase has or
       had a controlling interest. Also excluded from the Settlement Class are federal, state, and
       local governments and all agencies and subdivisions thereunder; and any judge to whom
       this Action is or has been assigned and any member of her immediate family.

41.    “Settlement Class Member” means any person included in the Settlement Class.

42.    “Settlement Class Opt-Outs” means the Settlement Class Members who have opted out of
       the Settlement, consistent with the terms of this Agreement.

43.    “Settlement Fund Account” means an interest-bearing account held by an FDIC- or
       NCUA-insured financial institution, into which Chase shall deposit the Cash Settlement
       Amount. Class Counsel and Chase shall agree on the FDIC- or NCUA-insured financial
       institution at which the account shall be established.

44.    “Settlement Website” means the website that the Administrator will establish within
       thirty (30) calendar days of Preliminary Approval.

III.   Conditional Certification of the Settlement Class

45.    For purposes of this Settlement only, the Parties agree to certification of the Settlement
       Class, as defined above in paragraph 40, under Rules 23(b)(3) and 23(e) of the Federal
       Rules of Civil Procedure.

46.    In the event that the Settlement does not receive Final Approval, or in the event the
       Effective Date does not occur, any order certifying the Settlement Class for purposes of
       effectuating the Settlement and the terms of this Agreement, and all preliminary and/or
       final findings regarding that class certification order, shall be automatically vacated upon


                                               -5-
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 7 of 30



      notice of the same to the Court, the Action shall proceed as though the Settlement Class
      had never been certified pursuant to this Agreement and such findings had never been
      made, and the Action shall return to the procedural status quo in accordance with this
      paragraph. In addition, the Parties shall not be bound by this Settlement’s definition of
      the Settlement Class; the Parties shall not be permitted to use it as evidence or otherwise
      in support of any argument or position in any motion, brief, hearing, appeal, or otherwise;
      and Chase shall retain its right to object to the maintenance of this Action as a class
      action, the suitability of Plaintiffs to serve as class representatives, and the suitability of
      Class Counsel to serve as class counsel.

IV.   Settlement Consideration

47.   Chase shall pay a Cash Settlement Amount of Two Million Five Hundred Thousand
      Dollars ($2,500,000.00) to settle the Action. The Cash Settlement Amount encompasses
      all cash compensation to the Settlement Class, inclusive of the Fee & Expense Award;
      the Service Awards; and all Administrative Costs.

V.    Calculation of Class Member Awards

48.   Each Participating Settlement Class Member who incurred a Cash Advance Fee and/or
      Cash Advance Interest for a Cryptocurrency Transaction made on his or her Chase
      consumer credit card, to the extent such fees and/or interest were not later reversed, shall
      be eligible to receive a Class Member Award from the Net Cash Settlement Amount.

49.   Class Member Awards shall be calculated using a proportional payment structure,
      whereby each Participating Settlement Class Member shall receive a share of the Net
      Cash Settlement Amount corresponding to the individual Participating Settlement Class
      Member’s share of the total Cash Advance Fees that the Settlement Class (excluding
      Settlement Class Opt-Outs) incurred with respect to Cryptocurrency Transactions (net of
      reversed fees).

      a.     The percentage used to calculate Class Member Awards shall be determined by
             dividing the Net Cash Settlement Amount by the total amount of Cash Advance
             Fees on Cryptocurrency Transactions (net of reversed fees) that Chase assessed
             during the Class Period on credit card accounts held by Participating Settlement
             Class Members.

      b.     That percentage shall then be multiplied by the total amount of Cash Advance
             Fees each Participating Settlement Class Member incurred with respect to
             Cryptocurrency Transactions (net of reversed fees) and rounded to the nearest
             penny, to determine each Participating Settlement Class Member’s Class Member
             Award.

50.   In the event the aggregate amount of Class Member Awards dictated by the proportional
      payment structure described in paragraph 49 exceeds the Net Cash Settlement Amount, the
      cash award for each transaction shall be reduced pro rata until the aggregate amount of
      Class Member Awards no longer exceeds the Net Cash Settlement Amount.


                                               -6-
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 8 of 30




VI.   Preliminary Approval

51.   Upon execution of this Agreement by counsel for all Parties, Class Counsel shall
      promptly submit for the Court’s consideration a motion seeking Preliminary Approval of
      the Settlement and shall apply to the Court for entry of a Preliminary Approval Order.

52.   In the event that the Court does not enter the Preliminary Approval Order in substantially
      the same form as Exhibit D, the Parties shall have the right to terminate this Agreement
      and the Settlement, per Section XVII below.

53.   In Plaintiffs’ motion seeking Preliminary Approval, Plaintiffs shall request that the Court
      approve the Class Notices attached as Exhibits A, B, and C. The Court will ultimately
      determine and approve the content and form of the Class Notices to be distributed to
      Settlement Class Members.

54.   In Plaintiffs’ motion seeking Preliminary Approval, Plaintiffs also shall request that the
      Court enter the following schedule governing the Settlement:

         a. Deadline for Administrator to send Chase estimate of Administrative Costs: seven
            (7) calendar days after filing of motion for Preliminary Approval

         b. Deadline for Administrator to provide notice required by Class Action Fairness
            Act (“CAFA”): ten (10) calendar days after filing of motion for Preliminary
            Approval

         c. Deadline for Chase to provide information on Settlement Class Members to
            Administrator: fourteen (14) calendar days after Preliminary Approval

         d. Deadline for establishing Settlement Website: thirty (30) calendar days after
            Preliminary Approval

         e. Notice Deadline: forty (40) days after Preliminary Approval

         f. Deadline for Administrator to submit affidavit confirming completion of Notice
            Program: seven (7) calendar days after Notice Deadline

         g. Deadline for filing motions for Fee & Expense Award and Service Awards: thirty
            (30) days after Notice Deadline

         h. Opt-Out Deadline and Objection Deadline: sixty (60) calendar days after Notice
            Deadline

         i. Deadline for Chase to exercise right to terminate Settlement if the number of
            Settlement Class Opt-Outs exceeds 2% of the number of all Settlement Class
            Members: fourteen (14) calendar days after Chase’s receipt of opt out report



                                              -7-
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 9 of 30




          j. Deadline for Administrator to file report of number of Settlement Class Opt-Outs
             with the Court: seven (7) calendar days prior to Final Approval Hearing

          k. Deadline for Class Counsel to file motion for Final Approval: seven (7) calendar
             days prior to Final Approval Hearing

          l. Final Approval Hearing: no earlier than one hundred and twenty (120) calendar
             days after Preliminary Approval

VII.   Administrator

55.    The Administrator shall administer various aspects of the Settlement as described in the
       next paragraphs and perform other functions specified for the Administrator elsewhere in
       this Agreement, including, but not limited to, providing Notice to Settlement Class
       Members as described in Section VIII; establishing and maintaining the Settlement
       Website; making distributions from the Settlement Fund Account, including Class
       Member Awards, as provided herein; and paying the remainder of any Settlement Fund
       Account to Chase in the event of a termination of the Settlement pursuant to Section
       XVII hereof.

56.    The duties of the Administrator, in addition to other responsibilities that are described in
       this Agreement, are as follows:

          a. Conduct the Notice Program;

          b. Maintain an address for receiving mailed requests for exclusion from the
             Settlement Class;

          c. Establish and maintain the Settlement Website as a means for Settlement Class
             Members to obtain notice of and information about the Settlement, through and
             including hyperlinked access to this Agreement, the Long-Form Notice, the
             Preliminary Approval Order, and such other documents as Class Counsel and
             Chase agree to post or that the Court orders posted on the Settlement Website;

          d. Establish and maintain an automated toll-free telephone line for Settlement Class
             Members to call with Settlement-related inquiries, and answer the questions of
             Settlement Class Members who call with or otherwise communicate such
             inquiries;

          e. Respond to any mailed inquiries from Settlement Class Members;

          f. Process all requests for exclusion from the Settlement Class;

          g. Provide reports on request, and, no later than seven (7) calendar days after the
             Opt-Out and Objection Deadlines, a final report to Class Counsel and Chase that
             summarizes the number of requests for exclusion and objections received during



                                               -8-
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 10 of 30



               that period, the total number of exclusion requests and objections received to date,
               and other pertinent information;

            h. Payment of any taxes pursuant to paragraph 81;

            i. At Class Counsel’s request in advance of the Final Approval Hearing, prepare an
               affidavit to submit to the Court that identifies the number of Class Members who
               timely and properly requested exclusion from the Settlement Class;

            j. Process and transmit Class Member Awards, and any other distributions to
               Settlement Class Members, from the Settlement Fund Account;

            k. Pay invoices, expenses, and costs upon approval by Class Counsel and Chase, as
               provided in this Agreement; and

            l. Perform any settlement administration-related function at the instruction of Class
               Counsel and Chase, including, but not limited to, verifying that the Net Cash
               Settlement Amount has been distributed as required by Section XIV hereof.

57.    The documents specified in paragraph 56(c) shall remain on the Settlement Website at
       least until thirty (30) days after Final Approval. The URL of the Settlement Website
       shall be www.TuckerChaseSettlement.com, if available, or such other available URL as
       Class Counsel and Chase may subsequently agree upon in writing. The Settlement
       Website shall not include any advertising, and it shall not bear or include the Chase logo
       or any Chase trademarks. Ownership of the Settlement Website URL shall be transferred
       to Chase within ten (10) calendar days of the date on which operation of the Settlement
       Website ceases.

VIII. Notice to Settlement Class Members

58.    Within fourteen (14) calendar days of Preliminary Approval, Chase will provide the
       Administrator with the following information for each Settlement Class Member, which
       is provided solely for the purpose of providing Notice to Settlement Class Members and
       allowing them to recover under this Settlement and shall be kept strictly confidential
       between the Administrator and Chase:

       a.      Name;

       b.      Last known e-mail address (if available);

       c.      Last known mailing address; and

       d.      The amount that the Settlement Class Member incurred in Cash Advance Fees
               with respect to Cryptocurrency Transactions (net of reversed fees).

The Administrator shall use the data provided by Chase to make the calculations required by
Section V of this Agreement, and the Administrator shall share the calculations with Class
Counsel. The Administrator shall use this information solely for the purpose of administering


                                               -9-
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 11 of 30



the Settlement. Should a Settlement Class Member raise a dispute with the Administrator, the
Administrator may provide Class Counsel with the information identified in (a) and (d) above,
along with information regarding the nature of the dispute.

59.    Within forty (40) calendar days of Preliminary Approval, or by the time specified by the
       Court, the Administrator shall send the Class Notices through the Notice Program
       described below, or in such other form as is approved by the Court.

       a.     The Administrator shall send the Email Notice, attached hereto as Exhibit A, to
              all Settlement Class Members for whom Chase has provided the Administrator
              with an email address.

       b.     The Administrator shall send the Postcard Notice, attached hereto as Exhibit B, to
              all Settlement Class Members for whom Chase has not provided an email address
              and to all Settlement Class Members to whom the Administrator sent Exhibit A
              via email but for whom the Administrator receives notice of an undeliverable
              email. Exhibit B shall be mailed after the Administrator cross-references and
              updates mailing addresses provided by Chase with the National Change of
              Address Database, and other commercially reasonable means, to obtain any
              updated address information for Settlement Class Members.

       c.     The Administrator shall also maintain a website containing the Complaint, the
              Long-Form Notice attached hereto as Exhibit C, and any motions or orders
              relating to Preliminary Approval or Final Approval, which shall remain
              operational until at least thirty (30) calendar days after Final Approval. The
              Administrator shall send the Long-Form Notice by mail or email to any
              Settlement Class Member who requests a copy.

60.    Class Notices provided under the Notice Program shall not bear or include any Chase
       logo or trademarks or Chase’s return address, or otherwise be styled to appear to
       originate from Chase.

61.    The Notice Program shall be completed by the Notice Deadline. Within seven (7)
       calendar days of the date the Administrator completes the Notice Program, the
       Administrator shall provide Class Counsel and Chase an affidavit confirming that the
       Notice Program was completed in a timely manner. Class Counsel shall file that affidavit
       with the Court as an exhibit to, or in conjunction with, Plaintiffs’ motion for a Final
       Approval Order.

62.    All costs of the Notice Program shall be deducted from the Cash Settlement Amount.

63.    Further specific details of the Notice Program shall be subject to the agreement of Class
       Counsel and Chase.

IX.    Exclusions and Opt-Outs

64.    As set forth below, Settlement Class Members shall have the right to opt out of the
       Settlement Class and this Settlement, or to object to this Settlement.


                                              - 10 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 12 of 30




65.   A Settlement Class Member who wishes to be excluded from the Settlement Class and
      this Settlement must submit to the Administrator, using a form available at the website
      address listed in the Class Notices, a written, signed, and dated statement that he or she is
      opting out of the Settlement Class and understands that he or she will not receive a Class
      Member Award from the Settlement of the Action. To be effective, this opt-out
      statement must (1) be postmarked no later than the Opt-Out Deadline; (2) include the
      individual’s full name, address, telephone number, and the last four digits of his or her
      Chase credit-card account number(s); (3) state that the individual wants to be excluded
      from the Settlement in Tucker v. Chase Bank USA N.A., Case No. 1:18-cv-03155-KPF
      (S.D.N.Y.), and that the individual understands that he or she will receive no money from
      the Settlement; and (4) be personally signed and dated by the individual.

66.   Within seven (7) calendar days of receiving any opt-out statement, the Administrator
      shall provide counsel for the Parties with a copy of the opt-out statement.

67.   Settlement Class Opt-Outs are not entitled to receive a Class Member Award under this
      Settlement.

68.   Neither the Parties nor any person acting on their behalf shall seek to solicit or otherwise
      encourage anyone to opt out of the Settlement.

X.    Objections

69.   Any Participating Settlement Class Member may object to any aspect of the Settlement.
      Objections must be electronically filed with the Court, or mailed to the Clerk of the
      Court, with copy to Class Counsel and Chase’s counsel. For an objection to be
      considered by the Court, the objection must be electronically filed or mailed first-class
      postage prepaid and addressed in accordance with the instructions and the postmark date
      indicated on the envelope must be no later than the Objection Deadline, as specified in
      the Notice.

70.   For an objection to be considered, the objection must also set forth:

      a.     The name of the Action (Tucker v. Chase Bank USA, N.A., Case No. 1:18-cv-
             03155 (S.D.N.Y.));

      b.     The objector’s full name, address, and phone number;

      c.     An explanation of the basis upon which the objector claims to be a Settlement
             Class Member;

      d.     All grounds for the objection, accompanied by any legal support for the objection;

      e.     The identity of all counsel who represent the objector in this matter, including any
             former or current counsel who may be entitled to compensation for any reason
             related to the objection;


                                             - 11 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 13 of 30



      f.     Whether the objector intends to appear at the Final Approval Hearing and, if so,
             the identity of all counsel representing the objector who will appear at the Final
             Approval Hearing;

      g.     A list of all other class action settlements to which the objector or their counsel
             filed an objection;

      h.     A list of any persons who will be called to testify at the Final Approval Hearing in
             support of the objection; and

      i.     The objector’s signature (an attorney’s signature is not sufficient).

71.   All evidence and legal support a Participating Settlement Class Member wishes to use to
      support an objection must be filed with the Court on or before the Objection Deadline
      and sent to the Parties postmarked on or before the Objection Deadline.

72.   The Parties may file responses to any objections that are submitted and shall have the
      right to take discovery, including via subpoenas duces tecum and depositions, from any
      objector.

73.   Any Participating Settlement Class Member who timely files and serves an objection in
      accordance with this section may appear at the Final Approval Hearing, either in person
      or through an attorney, if the Participating Settlement Class Member files a notice with
      the Court by the Objection Deadline indicating that he or she wishes to appear at the
      Final Approval Hearing. A Settlement Class Member who wishes to appear at the Final
      Approval Hearing must also send to the Administrator, by the Objection Deadline, a copy
      of the notice indicating that he or she wishes to appear. Failure to adhere to the
      requirements of this section will bar a Participating Settlement Class Member from being
      heard at the Final Approval Hearing, either individually or through an attorney, unless the
      Court otherwise orders.

74.   Neither the Parties nor any person acting on their behalf shall seek to solicit or otherwise
      encourage anyone to object to the Settlement, or appeal from any order of the Court that
      is consistent with the terms of this Settlement.

XI.   Final Approval and Judgment

75.   Plaintiffs’ motion for Preliminary Approval will include a request to the Court for a
      scheduled date on which the Final Approval Hearing will occur.

76.   Plaintiffs and Class Counsel shall submit for the Court’s consideration, seven (7) days
      before the Final Approval Hearing or by such other deadline as the Court may order, a
      proposed Final Approval Order, which shall be subject to review and consent by Chase
      before filing. The motion for Final Approval of this Settlement, the form of which will
      also be subject to review and consent by Chase, shall include a request that the Court
      enter the Final Approval Order and, if the Court grants Final Approval of the Settlement
      and incorporates the Agreement into the final judgment, that the Court dismiss this


                                             - 12 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 14 of 30



       Action with prejudice, subject to the Court’s continuing jurisdiction to enforce the
       Agreement.

77.    In the event that the Court does not enter the Final Approval Order in a form substantially
       the same as submitted, as determined by the Parties, the Parties have the right to
       terminate this Agreement and the Settlement, per Section XVII below. While materiality
       remains subject to the Parties’ determination in their reasonable discretion, material
       changes shall not include any changes to the legal reasoning or format used by the Court
       to justify the substantive relief sought by the Final Approval Order. In the event that the
       Effective Date does not occur, the Final Approval Order is vacated or reversed, or the
       Settlement does not become final and binding, the Parties agree to request that the Court
       vacate any dismissal with prejudice.

78.    The Parties agree that if this Agreement becomes null and void, Chase shall not be
       prejudiced in any way from opposing class certification in the Action; and Plaintiffs and
       the Settlement Class Members shall not use anything in this Agreement, in any terms
       sheet, or in the Preliminary Approval Order or Final Approval Order to support a motion
       for class certification or as evidence of any wrongdoing by Chase. No Party shall be
       deemed to have waived any claims, objections, rights or defenses, or legal arguments or
       positions, including but not limited to, claims or objections to class certification, or
       claims or defenses on the merits. Each Party reserves the right to prosecute or defend this
       Action in the event that this Agreement does not become final and binding.

XII.   Settlement Fund Account

79.    Within seven (7) calendar days of the filing of Plaintiff’s motion for Preliminary
       Approval, the Administrator shall provide the Parties an estimate of the costs to
       implement the Notice Program, establish the Settlement Website, establish toll-free
       telephone and cell phone numbers, and any other up-front expenses. Within fourteen
       (14) calendar days of Preliminary Approval, Chase shall transfer such amount to the
       Administrator for deposit into the Settlement Fund Account.

80.    In exchange for the mutual promises and covenants in this Agreement, including, without
       limitation, the Releases as set forth in Section XVI hereof and the dismissal of the Action
       upon Final Approval, within fourteen (14) calendar days of the Effective Date, Chase
       shall transfer to the Administrator the remainder of the Cash Settlement Amount (i.e., the
       Cash Settlement Amount less the amount of any settlement administration costs that
       Chase has already transferred to the Administrator or deposited in the Settlement Fund
       Account) for deposit into the Settlement Fund Account.

81.    The monies in the Settlement Fund Account at all times shall be deemed a “qualified
       settlement fund” within the meaning of United States Treasury Reg. § 1.468B-l. All
       taxes (including any estimated taxes, and any interest or penalties relating to them)
       arising with respect to the income earned by the Settlement Fund Account or otherwise,
       including any taxes or tax detriments that may be imposed upon Class Counsel, Chase, or
       Chase’s counsel with respect to income earned by the Settlement Fund Account for any
       period during which the Settlement Fund Account does not qualify as a “qualified


                                              - 13 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 15 of 30



      settlement fund” for the purpose of federal or state income taxes or otherwise
      (collectively “Taxes”), shall be paid out of the Settlement Fund Account. Plaintiffs and
      Class Counsel, and Chase and its counsel, shall have no liability or responsibility for any
      Taxes. The Settlement Fund Account shall indemnify and hold Plaintiffs and Class
      Counsel, and Chase and its counsel, harmless for all Taxes (including, without limitation,
      Taxes payable by reason of any such indemnification).

82.   The Settlement Fund shall be used for the following purposes:

         a. Distribution of Class Member Awards;

         b. Payment of the Court-ordered award of Class Counsel’s attorneys’ fees and costs
            pursuant to Section XIII hereof;

         c. Payment of the Court-ordered Service Awards to Plaintiffs pursuant to Section
            XIII hereof;

         d. Payment of any Administrative Costs, including but not limited to costs related to
            the Notice Program;

         e. Payment of any Taxes pursuant to paragraph 81 hereof, including, without
            limitation, taxes owed as a result of interest earned on the Settlement Fund
            Account, in a timely manner, subject to approval by Class Counsel and Chase;
            and

         f. Payment of additional fees, costs, and expenses not specifically enumerated in
            subparagraphs (a) through (e) of this paragraph, consistent with the purposes of
            this Agreement, subject to approval of Class Counsel and Chase.

XIII. Service Awards and Fee & Expense Award

83.   Plaintiffs, through their undersigned counsel, shall each be entitled to apply to the Court
      for an award from the Cash Settlement Amount of up to $7,000.00 for their participation
      in the Action and their service to the Settlement Class (the “Service Awards”). Chase shall
      not oppose such application that does not exceed $7,000.00 per Plaintiff.

84.   Any Service Award approved by the Court in an amount less than the amount sought by a
      Plaintiff is not a basis for setting aside this Agreement, and the decision by the Court
      concerning the Service Awards shall not affect the validity of the Agreement or finality
      of the Settlement.

85.   The Parties consent to the Court appointing Class Counsel in this Action for purposes of
      the Settlement. Class Counsel shall be entitled to apply to the Court for an award for
      attorneys’ fees incurred in investigating and litigating this Action, as well as for costs and
      expenses incurred in the Action, in an amount not to exceed thirty-three percent (33%) of
      the Cash Settlement Amount (the “Fee & Expense Award”). Chase agrees not to oppose
      or appeal any such applications that do not collectively exceed thirty-three percent
      (33%) of the Cash Settlement Amount. The Fee & Expense Award shall constitute full


                                              - 14 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 16 of 30



      satisfaction of any obligation on Chase’s part to pay any person, attorney, or law firm for
      costs, litigation expenses, attorneys’ fees, or any other expense incurred on behalf of
      Plaintiffs or the Settlement Class.

86.   A Fee & Expense Award approved by the Court in an amount less than the amount
      sought by Class Counsel is not a basis for setting aside this Agreement, and the decision
      by the Court concerning the Fee & Expense Award shall not affect the validity of the
      Agreement or finality of the Settlement.

87.   Any Service Awards and any Fee & Expense Award shall be paid from the Settlement
      Fund Account, out of the Cash Settlement Amount, within twenty (20) calendar days of
      the Effective Date.

XIV. Distribution of Class Member Awards from Net Cash Settlement Amount

88.   Within ten (10) calendar days of Final Approval, the Administrator shall provide to
      Chase: (1) a list of the Participating Settlement Class Members who are entitled to
      receive Class Member Awards; and (2) the amount of each Class Member Award due to
      each individual or entity entitled to receive Class Member Awards. The information
      provided by the Administrator shall be considered conclusive as to which individuals and
      entities are entitled to receive a Class Member Award and as to the amount of the Class
      Member Award to which each Participating Settlement Class Member is entitled.

89.   Within sixty (60) calendar days of the Effective Date, the Administrator shall send Class
      Member Awards from the Settlement Fund Account via check to all Participating
      Settlement Class Members entitled to Class Member Awards. If the Participating
      Settlement Class Members who are entitled to Class Member Awards are joint
      accountholders, the Class Member Award check shall be made payable to both
      accountholders.

90.   Prior to mailing Class Member Award checks, the Administrator shall attempt to update
      the last known addresses of the Participating Settlement Class Members through the
      National Change of Address Database or similar databases. Checks shall be valid for
      ninety (90) calendar days after issuance. The Administrator will make reasonable efforts
      to locate the proper address for any intended recipient of Settlement Fund Payments
      whose check is returned by the Postal Service as undeliverable and will re-mail it once to
      the updated address. Class Member Award checks returned with a forwarding address
      shall be re-mailed to the new address within seven (7) calendar days. The Administrator
      shall not mail Class Member Award checks to addresses from which Class Notices were
      returned as undeliverable.

91.   All interest on the funds in the Settlement Fund Account shall accrue to the benefit of the
      Settlement Class. Any interest shall not be subject to withholding and shall, if required,
      be reported appropriately to the Internal Revenue Service by the Administrator. The
      Administrator is responsible for the payment of all taxes on interest on the funds in the
      Settlement Fund Account.



                                             - 15 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 17 of 30



92.   If a Participating Settlement Class Member’s check is not deposited (or cashed) within
      ninety (90) calendar days after the check is mailed, (1) the check shall be null and void,
      and (2) the Administrator shall once again follow the procedures set forth above in
      paragraph 90 and shall send a second check to the Participating Settlement Class
      Member, also to be valid for ninety (90) calendar days after issuance. If that Class
      Member’s second check also is not deposited (or cashed) within ninety (90) calendar
      days after the second check is mailed, then (1) the second check shall be null and void,
      (2) the Class Member shall be barred from receiving a further Class Member Award
      under this Settlement, and (3) the amount of the Class Member’s award shall revert to the
      Settlement Fund Account and be distributed as described in Section XV.

93.   Any Class Member Award paid to a deceased Participating Settlement Class Member
      shall be made payable to the estate of the deceased Participating Settlement Class
      Member, provided that the Participating Settlement Class Member’s estate informs the
      Administrator of the Class Member’s death at least thirty (30) calendar days before the
      date that Class Member Award checks are mailed and provides a death certificate
      confirming that the Class Member is deceased. If the Participating Settlement Class
      Member’s estate does not inform the Administrator of the Class Member’s death at least
      thirty (30) calendar days before Class Member Award checks are mailed, then the
      deceased Participating Settlement Class Member will be barred from receiving a Class
      Member Award under this Settlement.

94.   The Parties shall have no responsibility or liability for any federal, state, or other taxes
      owed by Participating Settlement Class Members as a result of, or that arise from, any
      Class Member Awards or any other term or condition of this Agreement.

95.   The Administrator shall prepare, send, file, and furnish all tax information reporting
      forms required for payments made from the Settlement Fund Account as required by the
      Internal Revenue Service pursuant to the Internal Revenue Code and related Treasury
      Regulations. The Parties agree to cooperate with the Administrator, each other, and their
      tax attorneys and accountants to the extent reasonably necessary to carry out the
      provisions set forth in this section.

96.   The Administrator shall provide the Parties with a reconciliation and accounting of the
      Settlement Fund Account at each of the following times: (1) no later than ten (10)
      calendar days after the Class Member Award checks are mailed, and (2) no later than ten
      (10) calendar days after the expiration of the 90-day period for depositing Class Member
      Award checks.

XV.   Disposition of Residual Funds

97.   In the event that there is any residual in the Settlement Fund Account after the Class
      Member Award distributions required by this Agreement are completed, said residual
      funds shall in no circumstance revert to Chase. Subject to the approval of the Court, the
      residual funds may be distributed to Participating Settlement Class Members who
      deposited (or cashed) their own original check through a secondary, pro-rata distribution
      of the residual less the cost of the secondary distribution; however, if the residual amount


                                              - 16 -
      Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 18 of 30



      less the cost of the secondary distribution is less than $5,000.00, the funds may be
      distributed instead to a residual cy pres program chosen by and mutually agreed to by
      Class Counsel and Chase. Any cy pres distribution shall be paid as soon as reasonably
      possible following the completion of all distributions of funds to the Settlement Class
      Members. The residual funds shall be disposed of within one hundred and eighty (180)
      calendar days of the mailing of the final Class Member Award from the Settlement Fund
      Account.

XVI. Releases

98.   Upon the Effective Date, Plaintiffs and Participating Settlement Class Members, each on
      behalf of himself or herself and on behalf of his or her respective heirs, assigns,
      beneficiaries, and successors, shall automatically be deemed to have fully and irrevocably
      released and forever discharged Chase and each of its present, former, and future parents
      (including JPMorgan Chase & Co.), subsidiaries, predecessors, successors, assigns,
      assignees, affiliates, conservators, divisions, departments, subdivisions, owners, partners,
      principals, trustees, creditors, insurers, shareholders, joint ventures, co-venturers, officers,
      and directors (whether acting in such capacity or individually), attorneys, advisors,
      consultants, independent contractors, wholesalers, resellers, distributors, retailers,
      vendors, accountants, nominees, agents (alleged, apparent, or actual), representatives,
      employees, managers, administrators, and each person or entity acting or purporting to
      act for them or on their behalf, including, but not limited to all of their subsidiaries and
      affiliates (collectively, “Releasees”) with respect to any claims, issues, liabilities, rights,
      actions, causes of action, demands, damages, penalties, costs, attorneys’ fees, losses, or
      remedies, whether known or unknown, existing or potential, suspected or unsuspected,
      liquidated or unliquidated, legal, statutory, or equitable, that relate to, result from, are
      based upon, or arise out of any of the claims that were asserted in the Action, and any
      allegations, acts, transactions, facts, events, matters, occurrences, representations,
      statements, or omissions that were or could have been set forth, alleged, referred to, or
      asserted in the Action, and whether assertable in the form of a cause of action or as a
      private motion, petition for relief or claim for contempt, or otherwise, and in any court,
      tribunal, arbitration panel, commission, agency, or before any governmental and/or
      administrative body, or any other adjudicatory body, and whether based on TILA,
      Regulation Z, or any other federal, state (including, without limitation, breach of
      contract, tortious interference with contractual relations, breach of the implied covenant
      of good faith and fair dealing, and the California Unfair Competition Law, Cal. Bus.
      & Prof. Code § 17200 et seq.), local, statutory or common law or any other law, rule,
      regulation, ordinance, code, contract, common law, or any other source, including the law
      of any jurisdiction outside the United States (including both direct and derivative claims),
      including any and all claims for damages, injunctive relief, interest, attorney fees, and
      litigation expenses (“Released Claims”).

99.   With respect to the Released Claims, Plaintiffs and Participating Settlement Class
      Members shall be deemed to have, and by operation of the Settlement shall have,
      expressly waived and relinquished, to the fullest extent permitted by law, the provisions,
      rights and benefits of Section 1542 of the California Civil Code (to the extent it is



                                               - 17 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 19 of 30



       applicable, or any other similar provision under federal, state or local law to the extent
       any such provision is applicable), which reads:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              THAT THE CREDITOR OR RELEASING PARTY DOES
              NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
              FAVOR AT THE TIME OF EXECUTING THE RELEASE
              AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
              MATERIALLY AFFECTED HIS OR HER SETTLEMENT
              WITH THE DEBTOR OR RELEASED PARTY.

       Thus, subject to and in accordance with this Agreement, even if the Plaintiffs and/or
       Participating Settlement Class Members may discover facts in addition to or different
       from those which they now know or believe to be true with respect to the subject matter
       of the Released Claims, Plaintiffs and each Participating Settlement Class Member, upon
       entry of Final Approval of the Settlement, shall be deemed to have and by operation of
       the Final Approval Order, shall have, fully, finally, and forever settled and released all of
       the Released Claims. This is true whether such claims are known or unknown, suspected
       or unsuspected, contingent or non-contingent, concealed or hidden, which now exist or
       heretofore have existed upon any theory of law or equity now existing or coming into
       existence in the future, including, but not limited to, conduct which is negligent,
       intentional, with or without malice, or a breach of any duty, law, or rule, without regard
       to the subsequent discovery or existence of such different or additional facts.

100.   Plaintiffs and Participating Settlement Class Members covenant not to sue or otherwise
       assert any claims against Chase challenging practices with respect to assessing Cash
       Advance Fees and/or Cash Advance Interest charges for Cryptocurrency purchases made
       during the Class Period.

XVII. Termination of Settlement

101.   This Settlement may be terminated by either Class Counsel or Chase by serving on
       counsel for the opposing Party and filing with the Court a written notice of termination
       within forty-five (45) days (or such longer time as may be agreed between Class Counsel
       and Chase) after any of the following occurrences:

          a. Class Counsel and Chase agree to termination;

          b. the Court rejects, materially modifies, materially amends or changes, or declines
             to approve the Settlement;

          c. an appellate court reverses the Final Approval Order, and the Settlement is not
             reinstated and finally approved without material change by the Court on remand
             within one hundred and eighty (180) calendar days of such reversal;

          d. any court incorporates terms or provisions into, or deletes or strikes terms or
             provisions from, or modifies, amends, or changes, the Preliminary Approval



                                               - 18 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 20 of 30



              Order, the Final Approval Order, or the Settlement in a way that Class Counsel or
              Chase reasonably considers material;

          e. the Effective Date does not occur; or

          f. any other ground for termination provided for elsewhere in this Agreement.

102.   Chase also shall have the right, in its sole discretion, to terminate the Settlement if the
       number of Settlement Class Opt-Outs exceeds 2% of the number of all Settlement Class
       Members (the “Termination Option”). Chase shall give written notice to Class Counsel
       of any decision to exercise the Termination Option within fourteen (14) calendar days of
       Chase’s receipt of the last timely opt-out statement received pursuant to paragraph 66. In
       the event Chase exercises the Termination Option, this Settlement shall become null and
       void and shall have no further force or effect, all funds being held in the Settlement Fund
       Account shall revert to Chase, the Action shall continue, any Preliminary Approval Order
       shall be automatically vacated, and the Parties shall confer with the Court as to whether
       and how any notice of the termination should be sent to the Settlement Class, with Chase
       bearing the cost of such notice. Further, the provisions of paragraph 104 shall govern the
       parties’ respective post-termination rights and obligations.

103.   No Party may terminate the Settlement because of (1) any intervening change in law
       impacting the claims alleged in the Action, or (2) the amount of attorneys’ fees awarded
       to Class Counsel or of any Service Awards awarded to Plaintiffs.

104.   In the event of a termination, this Agreement shall be considered null and void; all of
       Chase’s obligations under the Agreement shall cease to be of any force and effect; the
       amounts in the Settlement Fund Account shall be returned to Chase; and the Parties shall
       return to the status quo ante in the Action as if the Parties had not entered into this
       Agreement. In addition, in the event of such a termination, all of the Parties’ respective
       pre-Settlement claims and defenses will be preserved, including, but not limited to,
       Plaintiff’s right to seek class certification and Chase’s right to oppose class certification.
       Further, any discussions, offers, or negotiations associated with this Settlement shall not
       be discoverable or offered into evidence or used in the Action or any other action or
       proceeding for any purpose, without prejudice to Plaintiff’s right to seek class
       certification, and Chase’s right to oppose class certification. In such event, all Parties to
       the Action shall stand in the same position as if this Agreement had not been negotiated,
       made, or filed with the Court.

105.   In the event of a termination, and after payment of any invoices or other fees or expenses
       mentioned in this Agreement that have been incurred and are due to be paid from the
       Settlement Fund Account, the Administrator shall return the balance of the Settlement
       Fund Account to Chase within seven (7) calendar days of termination.

XVIII. No Admission of Liability

106.   Chase disputes the claims alleged in the Action and does not by this Agreement or
       otherwise admit any liability or wrongdoing of any kind. Chase has agreed to enter into



                                               - 19 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 21 of 30



       this Agreement to avoid the further expense, inconvenience, and distraction of
       burdensome and protracted litigation, and to be completely free of any further claims that
       were asserted or could have been asserted in the Action.

107.   Class Counsel and Plaintiffs believe that the claims asserted in the Action have merit, and
       they have examined and considered the benefits to be obtained under the proposed
       Settlement set forth in this Agreement, the risks associated with the continued
       prosecution of this complex, costly, and time-consuming litigation, the likelihood of
       certification of a class for litigation purposes, and the likelihood of success on the merits
       of the Action. Class Counsel and Plaintiff have concluded that the proposed Settlement
       set forth in this Agreement is fair, adequate, reasonable, and in the best interests of the
       Settlement Class Members.

108.   The Parties understand and acknowledge that this Agreement constitutes a compromise
       and settlement of disputed claims. No action taken by the Parties either previously or in
       connection with the negotiations or proceedings connected with this Agreement shall be
       deemed or construed to be an admission of the truth or falsity of any claims or defenses
       heretofore made, or an acknowledgment or admission by any party of any fault, liability,
       or wrongdoing of any kind whatsoever.

109.   Neither the Settlement, nor any act performed or document executed pursuant to or in
       furtherance of the Settlement: (1) is or may be deemed to be, or may be used as, an
       admission of, or evidence of, the validity of any claim made by Plaintiffs or Settlement
       Class Members, or of any wrongdoing or liability of the Released Parties; or (2) is or may
       be deemed to be, or may be used as, an admission of, or evidence of, any fault or
       omission of any of the Released Parties, in the Action or in any proceeding in any court,
       administrative agency or other tribunal.

110.   In addition to any other defenses Chase may have at law, in equity, or otherwise, to the
       extent permitted by law, this Agreement may be pleaded as a full and complete defense
       to, and may be used as the basis for an injunction against, any action, suit, or other
       proceeding that may be instituted, prosecuted, or attempted in breach of this Agreement
       or the Releases contained herein.

XIX. Miscellaneous Provisions

111.   Gender and Plurals. As used in this Agreement, the masculine, feminine, or neuter
       gender, and the singular or plural number, shall each be deemed to include the others
       whenever the context so indicates.

112.   Deadlines. If any of the dates or deadlines specified herein falls on a weekend or legal
       holiday, then the applicable date or deadline shall be moved to the next business day.

113.   Binding Effect. This Agreement shall be binding upon, and inure to the benefit of, the
       successors and assigns of the Releasing Parties and the Released Parties.

114.   Cooperation of Parties. The Parties to this Agreement agree to cooperate in good faith to
       prepare and execute all documents, to seek Court approval, to defend Court approval, and


                                              - 20 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 22 of 30



       to do all things reasonably necessary to complete and effectuate the Settlement described
       in this Agreement.

115.   Obligation to Meet and Confer. Before filing any motion in the Court raising a dispute
       arising out of or related to this Agreement, the Parties shall consult with each other and
       certify to the Court that they have so consulted.

116.   Integration. This Agreement constitutes a single, integrated written contract expressing
       the entire agreement of the Parties relative to the subject matter hereof. No covenants,
       agreements, representations, or warranties of any kind whatsoever have been made, or
       relied upon, by any Party hereto, except as provided for herein.

117.   No Conflict Intended. Any inconsistency between the headings used in this Agreement
       and the text of the paragraphs of this Agreement shall be resolved in favor of the text.

118.   Governing Law. The Agreement shall be construed in accordance with, and be governed
       by, the laws of the State of Delaware, without regard to the principles thereof regarding
       choice of law.

119.   Counterparts. This Agreement may be executed in any number of counterparts, each of
       which shall be deemed an original, but all of which together shall constitute one and the
       same instrument, even though all Parties do not sign the same counterparts. Original
       signatures are not required. Any signature submitted by facsimile or through e-mail of an
       Adobe PDF shall be deemed an original.

120.   Jurisdiction. The Court shall retain jurisdiction over the implementation, enforcement,
       and performance of this Agreement, and shall have exclusive jurisdiction over any suit,
       action, proceeding or dispute arising out of or relating to this Agreement that cannot be
       resolved by negotiation and agreement by counsel for the Parties. The Court shall retain
       jurisdiction with respect to the administration, consummation and enforcement of the
       Agreement and for the purpose of enforcing all terms of the Agreement. The Court shall
       also retain jurisdiction over all questions and/or disputes related to the Notice Program
       and the Administrator. As part of its agreement to render services in connection with this
       Settlement, the Administrator shall consent to the jurisdiction of the Court for this
       purpose.

121.   CAFA. The Administrator shall timely send the notices required by 28 U.S.C. § 1715 no
       more than ten (10) calendar days after Plaintiffs file the motion seeking a Preliminary
       Approval Order.




                                              - 21 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 23 of 30



122.   Notices. All notices to Class Counsel provided for herein shall be sent by e-mail with a
       hard copy sent by overnight mail to:

              David J. Harris, Jr.
              FINKELSTEIN & KRINSK LLP
              501 West Broadway, Suite 1260
              San Diego, CA 92101
              (t) 619-238-1333
              (f) 619-238-5425
              djh@classactionlaw.com

       All notices to Chase provided for herein shall be sent by e-mail with a hard copy sent by
       overnight mail to:

              Noah A. Levine
              WILMER CUTLER PICKERING HALE AND DORR LLP
              7 World Trade Center
              250 Greenwich Street
              New York, NY 10007
              (t) 212-230-8800
              (f) 212-230-8888
              noah.levine@wilmerhale.com

       All notices to the Administrator required or desired to be given under this Agreement
       shall be in writing and sent by first-class mail as follows:

              Tucker v. Chase Claims Administrator
              KCC LLC
              222 N Pacific Coast Highway, 3rd Floor
              El Segundo, CA 90245

       The notice recipients and addresses designated above may be changed by written notice.
       Upon the request of any of the Parties, the Parties agree to promptly provide each other
       with copies of objections, requests for exclusion, or other filings received as a result of
       the Notice Program.

123.   Court Address for Objections. All objections must be sent to the Clerk of Court at the
       following address:

              Clerk of the Court
              U.S. District Court for the Southern District of New York
              Hon. Katherine Polk Failla
              Thurgood Marshall U.S. Courthouse
              40 Foley Square, Courtroom 618
              New York, NY 10007




                                              - 22 -
       Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 24 of 30



124.   Modification and Amendment. This Agreement may be amended or modified only by a
       written instrument signed by counsel for Chase and Class Counsel and, if the Settlement
       has been approved by the Court, such amendment or modification is approved by the
       Court.

125.   No Waiver. The waiver by any Party of any breach of this Agreement by another Party
       shall not be deemed or construed as a waiver of any other breach, whether prior,
       subsequent, or contemporaneous, of this Agreement.

126.   Authority. Class Counsel, Plaintiffs, counsel for Chase, and Chase represent and warrant
       that the persons signing this Agreement have full power and authority to bind every
       person, partnership, corporation or entity included within the definitions of Plaintiffs and
       Chase to all terms of this Agreement. Any person executing this Agreement in a
       representative capacity represents and warrants that he or she is fully authorized to do so
       and to bind the Party on whose behalf he or she signs this Agreement to all of the terms
       and provisions of this Agreement.

127.   Agreement Mutually Prepared. Neither Chase nor Plaintiffs shall be considered to be the
       drafter of this Agreement or any of its provisions for the purpose of any statute, case law,
       or rule of interpretation or construction that would or might cause any provision to be
       construed against the drafter of this Agreement.

128.   Independent Investigation and Decision to Settle. The Parties understand and
       acknowledge that they: (a) have performed an independent investigation of the
       allegations of fact and law made in connection with this Action; and (b) that even if they
       may hereafter discover facts in addition to, or different from, those that they now know or
       believe to be true with respect to the subject matter of the Action as reflected in this
       Agreement, that will not affect or in any respect limit the binding nature of this
       Agreement. It is the Parties’ intention to resolve their disputes in connection with this
       Action pursuant to the terms of this Agreement now, and thus, in furtherance of their
       intentions, the Agreement shall remain in full force and effect notwithstanding the
       discovery of any additional facts or law, or changes in any substantive or procedural law,
       and this Agreement shall not be subject to rescission or modification by reason of any
       changes or differences in facts or law or changes in any substantive or procedural law,
       subsequently occurring or otherwise.

129.   Receipt of Advice of Counsel. Each Party acknowledges, agrees, and specifically
       warrants that he, she, or it has fully read this Agreement and the Releases contained in
       Section XVI hereof, received independent legal advice with respect to the advisability of
       entering into this Agreement and the Releases, and the legal effects of this Agreement
       and the Releases, and fully understands the effect of this Agreement and the Releases.




                                              - 23 -
Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 25 of 30
Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 26 of 30
Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 27 of 30
Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 28 of 30
DocuSign Envelope ID: C2503508-8312-4965-BBD5-7ACC47BEC883
                    Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 29 of 30



              FOR PLAINTIFFS AND THE
              SETTLEMENT CLASS:


              Dated: ___________________________             _______________________________________
                                                             Brady Tucker

              Dated: ___________________________             _______________________________________
                                                             Ryan Hilton

              Dated: ___________________________             _______________________________________
                                                             Stanton Smith


              Dated: ___________________________             _______________________________________
                                                             David J. Harris, Jr.
                                                             FINKELSTEIN & KRINSK LLP
                                                             501 West Broadway, Suite 1260
                                                             San Diego, CA 92101

                                                             Counsel for Plaintiffs, individually and on behalf
                                                               of the Settlement Class

              FOR JPMORGAN CHASE BANK,
              N.A., f/k/a CHASE BANK USA, N.A.:

                       5/26/2020
              Dated: ___________________________             _______________________________________

                                                                      CFO, CCB - MD
                                                             Title: ______________________________



              Dated: ___________________________             _______________________________________
                                                             Noah A. Levine
                                                             WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
                                                             7 World Trade Center
                                                             250 Greenwich Street
                                                             New York, NY 10007

                                                             Counsel for Defendant JPMorgan Chase Bank,
                                                               N.A., f/k/a Chase Bank USA, N.A.




                                                             - 24 -
DocuSign Envelope ID: C271C1DE-0E6C-4889-BA47-D744AA2D7F74
                    Case 1:18-cv-03155-KPF Document 61-1 Filed 05/26/20 Page 30 of 30



             FOR PLAINTIFFS AND THE
             SETTLEMENT CLASS:


             Dated: ___________________________              _______________________________________
                                                             Brady Tucker

             Dated: ___________________________              _______________________________________
                                                             Ryan Hilton

             Dated: ___________________________              _______________________________________
                                                             Stanton Smith


             Dated: ___________________________              _______________________________________
                                                             David J. Harris, Jr.
                                                             FINKELSTEIN & KRINSK LLP
                                                             501 West Broadway, Suite 1260
                                                             San Diego, CA 92101

                                                             Counsel for Plaintiffs, individually and on behalf
                                                               of the Settlement Class

             FOR JPMORGAN CHASE BANK,
             N.A., f/k/a CHASE BANK USA, N.A.:


             Dated: ___________________________              _______________________________________


                                                             Title: ______________________________


                       5/22/2020
             Dated: ___________________________              _______________________________________
                                                             Noah A. Levine
                                                             WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
                                                             7 World Trade Center
                                                             250 Greenwich Street
                                                             New York, NY 10007

                                                             Counsel for Defendant JPMorgan Chase Bank,
                                                               N.A., f/k/a Chase Bank USA, N.A.




                                                             - 24 -
